NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 06/01/2021 does not comply with the requirements of 37 CFR 1.121(c) because the applicants provided markings with simultaneous underlining the added text and strike-through the added text (claim 15).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since it appears that such is due to an obvious mistake and since it appears that the simultaneous underlined and strike-through text in claim 15 has not be present to correspond to the amendment made to claim 1, which, according to the applicants, has been amended to include all the limitations of claim 15 the following Examiners Amendment has been made to put claim 15 in the proper form. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
In claim 15 lines 2-4:

a lid, one or more sidewalls, and a base which collectively define 

has been deleted and replaced with:

a lid, one or more sidewalls, and a base which collectively define a processing volume; 

The amendment has been made to put the claim in the proper format and to clarify what is claimed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicants amended the claims and filed new claims 26-31.
The claims have been examined.
US 2020/0009854, 2018/0136573, and 2012/0234363 are cited to show the state of the art with respect to cleaning of substrates.

The amendments made to the claims obviated the rejections made under 35 USC 112.
The prior art applied and cited in the previous Office action is considered to be the closest prior art with respect to the instant apparatus claims.
However, the prior art fails to teach or reasonably suggest an apparatus comprising all the limitations recited by claim 15. 
A processing system, comprising: 
a lid, one or more sidewalls, and a base which collectively define a processing volume; 
a line fluidly coupled to the processing volume, wherein the line is configured to be fluidly coupled to a vacuum source; 
a substrate support disposed in the processing volume; and 
a fluid distribution assembly facing a substrate receiving surface of the substrate support, the fluid distribution assembly comprising: 
a distribution shaft having an inlet and an outlet; 
a manifold coupled to the distribution shaft; and 
a plurality of cleaning units coupled to the manifold, each of the cleaning units comprising a first conduit having a first end, a gasket disposed on the first end, and a second conduit disposed in the first conduit, the second conduit having a second end that is recessed from the first end;

Specifically the combination of all the recited limitations is not obvious over the prior art.
Claims 15-18, 20-21, 23-31 are allowed.

In view of allowability of claim 15, the method claims 1-3 and 6-8, which require all the limitations of the allowed apparatus claims, have been rejoined with apparatus claims, examined and allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711